Appeal from an amended decision of the Workers’ Compensation Board, filed September 1, 1992, which ruled that claimant sustained an accidental injury in the course of his employment and awarded workers’ compensation benefits.
We find substantial evidence in the record to support the Board’s decision that the excessive emotional and mental stress under which claimant worked, due to long hours and shifting work schedules, constituted an accident within the meaning of the Workers’ Compensation Law. We note that a determination of accidental injury is not precluded even though other employees who performed the same work as claimant under similar conditions were not so affected. Accordingly, the Board’s decision should be affirmed.
Weiss, P. J., Cardona, White, Mahoney and Casey, JJ., concur. Ordered that the amended decision is affirmed, without costs.